Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 1 of 19




   EXHIBIT B
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 2 of 19                                10/25/2019 5:13 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 37988523
                          2019-78356 / Court: 269                                                             By: Nelson Cuero
                                                                                                   Filed: 10/25/2019 5:13 PM

                                            CAUSE NO.

RICHARD AND PATRICIA GREENE                                       IN THE DISTRICT COURT OF

       Plaintiffs,

v.                                                               HARRIS COUNTY, WAS

UNITED PROPERTY & CASUALTY                                                        "H3
INSURANCE CO.


       Defendant.                                                                IAL DISTRICT



                            PLAINTIFFS' ORIGINAL PE                    ON
                                                   O

                                                      CC
           RICHARD AND PATRICIA GREENE                     tft   tiff'), complain of United Property &

Casualty Insurance Co. ("Defendants") and respq     .\Ty
                                                     .4      shows as follows:
                                                       )


                               DISCOV            ONTROL PLAN

       Plaintiff intends for discovery     ce conducted under Level 3 of Rule 190 of the Texas
Rules of Civil Procedure.       h        se involves complex issues and will require extensive

discovery. Therefore, Plaintif as s the court to order that discovery be conducted in accordance
                           O
with a discovery control      ailored to the circumstances of this suit.


                             PARTIES AND PROCESS SERVICE

       RICH A(14'A10 AND PATRICIA GREENE are individuals residing in Harris County, Texas.

       U        Property & Casualty Insurance, Co. is an insurance company engaging in the

business of insurance in Texas. This Defendant may be served with process by serving its

registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

Immediate Issuance of citation is requested at this time.
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 19



                                                       III.
                                                  JURISDICTION

        Plaintiff seeks monetary relief over $1,000,000. excluding interest and costs.                     Such

damages sought are within the jurisdictional limits of the court. Plaintiff contends that the

determination of damages is within the sole discretion of the Judge and J                          , but makes

stipulation as required by TEX.R.Civ.P. 47.

        The court has jurisdiction over Defendant because Defendant e Hz-Ves in the business of

insurance in Texas and because Plaintiff s causes of action arise o                     is Defendant's business

activities in Texas.

                                                           IV.
                                                         VENUE

        Venue is proper in Harris County, Texas, b                     se at least one Defendant resides and the

communications         related        to   the         contr        occurred   in   Harris    County,    Texas.

TEX. CIV.PRAC .REM. CODE §15.032.
                                                   0
                                                 07)
                                                               V.
                            NOTICE         Ov
                                                   CONDITIONS PRECEDENT

        Defendant has been pr              ed notice, in writing, of the claims made by Plaintiff in this

petition, including Plaintiff 4: dual damages in the manner and form required.
                                C,)
        All condition     `ie..iedent necessary to maintain this action and the Claim under the Policy

have been perfo           occurred, or have been waived by Defendant; or Defendant is otherwise
                   O
estopped frome ing same due to Defendant's prior breach of the insurance contract.

                                                           VI.
                                                          FACTS

        Our Client/Your Insured ("Client"): RICHARD AND PATRICIA GREENE

        Claim Number:                                     2017TX033348




Plaintiff's Original Petition                                                                            Page 2
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 19



        Policy Number:                        UTH02031060242

        Date of Incident:                     Hurricane Harvey

        Location of Loss ("Property"):        622 FM 1942 Rd., Baytown TX 77521

        Plaintiff owned certain real property with improvements and positioned va able business

property located at 622 FM 1942 Rd., Baytown TX 77521 (the "Property")              h was insured

by Inland Marine Policy issued by Defendant Policy No: UTH020310602            "Policy").

        During Hurricane Harvey, the Plaintiff's property sufferes          ensive wind damage.
                                                                      O
Plaintiff subsequently made a claim and demand for payment wi h        fendant for damages to the

Property by the terms of the Policy under claim number 20171, X33348 ("Claim").
                                                          O
       Subsequent to Plaintiff making the Claim,        s dant assigned personnel to adjust

Plaintiff's Claim. Defendant failed to comply witrhe Policy, the Texas Insurance Code, and

Texas Law in handling Plaintiff's Claim. Furt     Abefendant has refused to pay all amounts due

and owing under the Policy for the Clai          ntiff has complied with any and all of Plaintiff's

obligations under the Policy.

        Defendant made numerous; rs in estimating the value of Plaintiff's claim, all of which
                               0
were designed to intentionall    inimize and underpay the loss incurred by Plaintiff. Defendant
                            O
failed to fully quantif       iff s damages, thus demonstrating that they did not conduct a

thorough investigatil>f Plaintiff's claim. Defendant conducted a substandard investigation of

Plaintiff's Clai    4efendant failed to thoroughly review and properly supervise the adjustment
                0
of the Cla          hich ultimately led to approving an improper adjustment and an inadequately

unfair settlement of Plaintiff's claim. Further, Defendant knowingly and intentionally overlooked

damages at the Property and used their own inadequate and biased investigation as the basis for




Plaintiff's Original Petition                                                               Page 3
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 19



erroneously denying a portion of Plaintiff's claim. Because of Defendant's conduct, Plaintiff's

claim was underpaid and partially-denied.

        Defendant failed to perform its contractual duties to adequately compensate Plaintiff

under the terms of the Policy. Specifically, Defendant refused to pay the full Teeds owed

under the Policy, although due demand was made for proceeds to be paid in             unt sufficient

to cover the damaged property and all conditions precedent to recove            pon the Policy in

question had been satisfied by Plaintiff.       Defendant's conduct c teo
                                                                        p tutes a breach of the

insurance contract between Defendant and Plaintiff.

        Defendant misrepresented to Plaintiff that much of t el'amage to the Property was not

covered under the Policy, even though the damage              overed by the Policy. Defendant's

conduct constitutes a violation of TEXTNS.CODE §5   60(a)(1).
                                               ‘A
      Defendant failed to attempt in good o 'hs' to effectuate a prompt, fair, and equitable

settlement of Plaintiff's Claim, when Dek         nt's liability was reasonably clear. Defendant's

conduct constitutes a violation of TEX. %ODE §541.060(a)(2)(a).
                                    00
       Defendant failed to expl \to Plaintiff the reasons for their offer of an inadequate
                                 0
settlement. Specifically, D f dant failed to offer Plaintiff adequate compensation, without any
                             O
explanation why full            nt was not being made. Furthermore, Defendant did not

communicate that a          ture settlements or payments would be forthcoming to pay for the entire

loss covered u         the Policy, nor did Defendant provide any explanation for the failure to
          0
adequatelz e Plaintiff's claim. Defendant's conduct constitutes a violation of TEx.INs.00DE

§541.060(a)(3).

        Defendant failed to affirm or deny coverage of Plaintiff's claim within a reasonable time.

Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the




Plaintiff's Original Petition                                                                Page 4
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 19



full and entire claims, in writing from Defendant. Defendant's conduct constitutes a violation of

TEX.INS.CODE §541.060(a)(4).

        Defendant refused to fully compensate Plaintiff for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendant performed an unreaso             le outcome-

oriented investigation of Plaintiff's claim, which resulted in a biased, u              d inequitable

evaluation of Plaintiff's Claim. Defendant's conduct constitutes a violas, of TEX.INS.CODE
                                                                     oO
§541.060(a)(7).
                                                                        O
        Defendant failed to meet its obligations under the TexakQurance Code regarding the

timely acknowledgement of Plaintiff's claim, beginning an i Aigation of Plaintiff's claim and

requesting all information reasonably necessary to \*tigate Plaintiff's claim within the

statutorily mandated time of receiving noticep'laintiff's claim.                Defendant's conduct

constitutes a violation of TEX.INS.CODE §542.0f

        Defendant failed to accept or del-‘       ntiff s full and entire Claim within the statutorily

mandated time of receiving all nevary information.              Defendant's conduct constitutes a
                                           0
violation of TEX.INS.CODE §542       0°

        Defendant failed to       et its obligations under the Texas Insurance Code regarding
                        O
payment of claims with Caay. Specifically, Defendant has delayed full payment of Plaintiff's

claim longer than a61,0e - -d and, to date, Plaintiff has not yet received full payment for Plaintiff's
                      O
claim. Defend          conduct constitutes a violation of TEX.INS.CODE §541.058.

        F         d after the time Plaintiff's claim was presented to Defendant, the liability of

Defendant to pay the full claims in accordance with the terms of the Policy was reasonably clear.

However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever

on which a reasonable insurance company would have relied on to deny the full payment.




Plaintiff's Original Petition                                                                   Page 5
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 19



Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealing.

Defendant knowingly or recklessly made false representations, as described above, as to material

facts and/or knowingly concealed material information from Plaintiff.

        In the course and proper scope of its duty to Plaintiff, Defendants, by           through its

employees and agents provided insurance for Plaintiff's Property for the               t of Plaintiffs

against damage by windstorm, hail, hurricane, and other perils or causes ohs.
                                                                        oO
                                          VII.
                          CAUSES OF ACTION AGAINST DEFE

        Defendant is liable to Plaintiff for intentional breach         ntract, as well as intentional

violations of the Texas Insurance Code and intentional br          of the common law duty of good

faith and fair dealing.

        A.       Breach of Contract.

        The Policy is a valid, binding and en         able contract between Plaintiff and Defendant.

Defendant breached the contract by ref          g to perform its obligations under the terms of the

Policy and pursuant to Texas law.           ndant's breach proximately caused Plaintiff injuries and

damages. All conditions prec             required under the Policy have been performed, excused,

waived or otherwise satisfi          Plaintiff, or Defendant is estopped from raising the issue due to

Defendant's prior bre c         the insurance contract.

        B.                 pliance With Texas Insurance Code: Unfair Settlement Practices.

        The co      ct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant -   41X. INS. CODE. §541.060(a).     All violations under this article are made actionable by

TEx.INs.00DE §541.151.




Plaintiff's Original Petition                                                                  Page 6
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 19



        Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance. TEx.INs.00DE §541.060(1).

        Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even           h Defendant's

liability under the Policy was reasonably clear, constitutes an unfair met           of competition and

an unfair and deceptive act or practice in the business of                       ance.    TEx.INs.00DE

§541.060(2)(A).

        Defendant's unfair settlement practice, as described a           , of failing to promptly provide

Plaintiff with a reasonable explanation of the basis                 Policy, in relation to the facts or

applicable law, for its offer of a compromise se                ent of the claim, constitutes an unfair

method of competition and an unfair and dece                act or practice in the business of insurance.

TEx.INs.00DE §541.060(3).

        Defendant's unfair settlement       ,cc   ice, as described above, of failing within a reasonable
time to affirm or deny coverage          e claim to Plaintiff or to submit a reservation of rights to

Plaintiff, constitutes an unfahAethod of competition and an unfair and deceptive act or practice

in the business of insur          x.INs.00DE §541.060(4).

        Defendant's,\ .     ir settlement practice, as described above, of refusing to pay Plaintiff's

claim without ick)9cting a reasonable investigation, constitutes an unfair method of competition
                0
and an u            and deceptive act or practice in the business of insurance.           TEx.INs.00DE

§541.060(7).

        Defendant's conduct described above compelled Plaintiff to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.




Plaintiff's Original Petition                                                                     Page 7
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 19



Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater.           This continued failure compelled Plaintiff to file suit.

TEx.INs.00DE §542.003(5).

         C.      Prompt Payment Of Claims Violations.

         The Claim is a claim under an insurance policy with Defendant of                 Plaintiff gave

Defendant. Defendant is liable for the Claim. Defendant violated the pro           payment of claims
                                                                      oO
provisions of TEX. INS. CODE § 542.051, et seq. by:

                 a)       Failing to acknowledge receipt of the ClaQ, commence
                          investigation of the Claim, and/or reque .Ceom Plaintiff all
                          items, statements, and forms that DJ dant reasonably
                          believed would be required withi           time constraints
                          provided by TEx. INS. CODE §54

                 b)       Failing to notify Plaintiff in    iting of its acceptance or
                          rejection of the Claim wit      e applicable time constraints
                          provided by TEX. INS. C        542.056; and/or by

                 c)       Delaying payment          he Claim following Defendant's
                          receipt of all it        statements, and forms reasonably
                          requested and /2,1 wired, longer than the amount of time
                                        r ‘40)NS. CODE §542.058.
                          provided by k4Ti

         Defendant's violations          ese prompt payment of claims provisions of the Texas

Insurance Code are made a .114#able by TEx.INs.00DE §542.060.

         D.      Breac
                           r..1P he Duty Of Good Faith And Fair Dealing.
         Defendant (4.71 ched the common law duty of good faith and fair dealing owed to Plaintiff
                      O
by denying or         ying payment on the Claim when Defendant knew or should have known that

its liabilit    Plaintiff was reasonably clear. Defendant's conduct proximately caused Plaintiff

injuries and damages.




Plaintiff's Original Petition                                                                    Page 8
    Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 19



                                              VIII.
                                           KNOWLEDGE

        Each of the Defendant's acts described above, together and singularly, was done

"knowingly" as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiff's damages described herein.                                                  4
                                                                                    OCR
                                               IX.
                                             DAMAGES                            O
        Plaintiff will show that all the aforementioned acts, tak               ogether or singularly,

constitute the producing causes of the damages sustained by Plaintiff 1
                                                                It'
                                                                            5
        For breach of contract Plaintiff is entitled to regai   e benefit of Plaintiff's bargain,

which is the amount of Plaintiff's claim, together with          ey fees.
                                                          QO
        For noncompliance with the Texas InsurancoTode, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include t        ss of the benefits that should have been paid

pursuant to the Policy, court costs an             ney's fees.    For knowing conduct of the acts

complained of, Plaintiff asks for three      es Plaintiff's actual damages. TEX.INS. CODE §541.152.

        For noncompliance with            s Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plai      s claim, as well as eighteen (18) percent interest per annum of

the amount of Plaintie           im as damages, together with attorney's fees.          TEx.INs.00DE

§542.060.               '‘.

        For bre JAN   e the common law duty of good faith and fair dealing, Plaintiff is entitled to
               ir-" ''
             eN. -)_)
              • ii amages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.




Plaintiff's Original Petition                                                                   Page 9
    Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 19



        For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including any appeals to the Court of App‘s and/or the

Supreme Court of Texas.                                                         r$3
                                               X.
                                          JURY DEMAND

        Plaintiff hereby requests a jury trial and tenders the approp j     ury fee.

                                            XI.
                                  REQUEST FOR DISCLOS

        Pursuant to Texas Rule of Civil Procedure 194            tiff requests that Defendant disclose

the information or material described in Rule 194.2.


                                                      ER

        WHEREFORE, PREMISES C                   IDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sq,n0s would reasonably and justly compensate Plaintiff in

accordance with the rules of 1         nd procedure, both as to actual damages, statutory penalties

and interest, treble damageAder the Texas Insurance Code and all punitive and exemplary
                        O
damages as may be f       In addition, Plaintiff requests the award of attorney's fees for the trial

and any appeal of         case, for all costs of Court on their behalf expended, for pre judgment and
                   O
post judgmentferest as allowed by law, and for any other and further relief, either at law or in

equity, to     ch Plaintiff may show itself to be justly entitled.

                                                BARTON LAW FIRM

                                                By:    /s/ Wayne D. Collins
                                                       WAYNE D. COLLINS
                                                       State Bar No. 00796384



Plaintiff's Original Petition                                                                 Page 10
    Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 19




Plaintiff's Original Petition                                           Page 11
                                                                                                                        10/25/2019 5:13:03 PM
                       Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Marilyn
                                                                                  Page 13   of 19 - District Clerk
                                                                                         Burgess
                                                                                 Harris County
                                             CIVIL PROCESS REQUEST               Envelope No: 37988523
                                            2019-78356 / Court: 269                         By: CUERO, NELSON
                               FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE IUMIM25/2019 5:13:03 PM
                              FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER:                                                          CURRENT COURT:

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):
                                                                               Plaintiffs' Original Petition

FILE DATE OF MOTION:
                                     10/25/2019
                                                                            Month/             Day/          Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served). $                                 rz
1.     NAME:   United Property & Casualty Insurance Co.
       ADDRESS: 1999 Bryan Street, Suite 900, Dallas, Texas 75201

       AGENT, (if applicable): CT Corporation System
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):                    Citation


           El
              o
        SERVICE BY (check one):
              ATTORNEY PICK-UP
              CIVIL  PROCESS    SERVER - Authorized Person
                                                           0
                                                           to
                                                                 CONSTABLE
                                                              Pick-up: ProActi4edaI                                           Phone:
              EI
              MAIL                                          ❑    CERTIFIED                       fro
              El
              PUBLICATION:
                 Type of Publication:       CI
                                          COURTHOUSE DOOR, or
                                      I= NEWSPAPER OF YOUR C
              El
              OTHER, explain

***************************************************                                     * * * ********   * * ********    * * ********   * * ********   * * **



****



2.     NAME:
       ADDRESS:
       AGENT, (if applicable):
TYPE OF SERVICE/PROCESS TO BE ISSUE                       reverse for specific type):
        SERVICE BY (check one):
              EI
              ATTORNEY PICK-UP                                       CI CONSTABLE
              CI CIVIL PROCESS SER                Authorized Person to Pick-up:                                               Phone:
              CI MAIL                                                ❑      CERTIFIED MAIL
              EI PUBLICATION: (\.'L
                        Type of Pu          CI COURTHOUSE DOOR,                 or
                                            CI NEWSPAPER OF YOUR CHOICE:
              ❑    OTHER,



ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME:  Daniel P. Barton                         TEXAS BAR NOAD NO. 00789774
MAILING ADDRESS: 1201 Shepherd Dr., Houston, Texas 77007
PHONE NUMBER 713           227-4747                 FAX NUMBER: 713     621-5900
                               area code            phone number                                             area code            fax number
EMAIL ADDRESS:                dbarton@bartonlawgroup.com


                                                                      Page 1 of 2
     rnrn 0        n    Inn
Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 19



                          Marilyn Burgess
                          HARRIS COUNTY DISTRICT CLERK
                          201 Caroline I P.O. Box 4651 I Houston, Texas 77210-4651 I 832-927-5800 I
                          wvvw.hcdistrictclerk.com




                                          P\         1( 8
                                                                            co
                                       Civi Process Pick-Up Form


                       CAUSE NUMBER:
                                                     019           7835                  , =))
                          ATY                          CIV    V            COURT

                                 REQUESTING ATTORNEY/FIRM NOTI                         ION

  *ATTORNEY:              Daniel P B4r4OPN                                 PH:itieg 13 22 7      7 14-7


  *CIVIL PROCESS SERVER:              Pro Ac-i-lve Legal                                 BOX:        30

  *PH:                    est 2.04 -7-1‘,0
  *PERSON NOTIFIED SVC READY:                               eo7


 ,*NOTIFIED BY:             Nelson Cuero

  DATE:            I   —2-8 -24214

                                             07;•
          Type of Service Documen;                          Tracking Number:       /3684448
          Type of Service Documek,                          Tracking Number:
          Type of Service Docu                              Tracking Number:
          Type of Service Docu                              Tracking Number:
          Type of Service Do   ent:                         Tracking Number:

                             0

          Process p         rs prepared by:     Nelson Cuero
               •        ate: Monday                    19     30 days waiting 11 - 27 - 2019


                rs released to:

          x
*(CONTACT NUMBER)
                                                                  KruIevin Childs
*Process papers released by:
                                                             (PRINT NAME)


                                                             (SIGNATURE)    e      Childs
* Date:       (6 —2.917, 2019              Time: /       Il i / (3 AM /



                                          RECORDER'S MEMORANDUM
                                                                     quality
                                          This instrument is e poor                           Revised 12-15-2014
                                                            of imaging
                                                at the time
Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 19            11/12/2019 8:38 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 38402283
                                                                                       By: F Abdul-Bari
                                                                           Filed: 11/12/2019 8:38 AM
      Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 19                         11/25/2019 7:08 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 38757962
                                                                                                          By: F Abdul-Bari
                                                                                              Filed: 11/25/2019 7:08 AM

                                     CAUSE NO: 2019-78356

RICHARD AND PATRICIA GREENE                   §      IN THE DISTRICT COURT OF
                                              §
VS.                                           §      HARRIS COUNTY, TEXAS
                                              §
UNITED PROPERTY & CASUALTY                    §
INSURANCE COMPANY                             §      269TH JUDICIAL DISTRICT


      DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
         ORIGINAL ANSWER TO PLAINTIFFS’ ORIGINAL PETITION WITH
                       REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY,

Defendant in the above-entitled and numbered cause, and files this, its Original Answer to

Plaintiffs’ Original Petition with Request for Disclosures, and would respectfully show unto the

Court the following:

                                             I.
                                       GENERAL DENIAL

         1.        United Property & Casualty Insurance Company (“UPC” or “Defendant”), asserts

a general denial as is authorized by Rule 92 of the Texas Rules of Civil Procedure, and requests

that Plaintiffs Richard and Patricia Greene (“Greene” or “Plaintiffs”) be required to prove their

charges and allegations against United Property & Casualty Insurance Company by a

preponderance of the evidence as is required by the Constitution and law of the State of Texas.

                                               II.
                                            DEFENSES

        2.         Defendant UPC denies that the required conditions precedent were performed

and/or occurred.




4841-1534-6604.1
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 19



           3.      The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom UPC had no control, including but not limited to

Plaintiffs, therefore, United Property is not liable to Plaintiffs.

           4.      United Property & Casualty Insurance Company issued a policy of insurance to

Plaintiffs Richard and Patricia Greene bearing policy number UTH020310602 (the “Policy”),

and UPC adopts its terms, conditions and exclusions as if copied in extenso.

           5.      The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

           6.      The Policy does not cover damages which occurred prior to policy inception.

           7.      The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

           8.      The Policy requires direct, physical loss.

           9.      The Policy does not insure for loss caused directly or indirectly by flood or water

that backs up through sewers or drains or overflows or is otherwise discharged from a sump,

sump pump or related equipment. Such loss is excluded regardless of any other cause or event

contributing concurrently or in any sequence to the loss. These exclusions apply whether or not

the loss event results in widespread damage or affects a substantial area.

           10.     UPC is entitled to any credits or set-offs for prior payments by itself or other third

parties.

           11.     To the extent that Plaintiffs’ damages are determined to be the result of a failure

by Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.

           12.     Plaintiffs’ extra-contractual claims alleging bad faith fail because a bona fide




4841-1534-6604.1                                     2
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 19



controversy existed and continues to exist concerning Plaintiffs’ entitlement, if any, to insurance

benefits.

          13.      To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

          14.      Plaintiffs’ extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiffs’ underlying insurance claim is necessary to establish any

basis for Plaintiffs’ extra-contractual, Insurance Code claims. Because Plaintiffs’ allegations are

generally based on UPC’s alleged failure to investigate the clam and pay policy benefits, the

existence of any applicable exclusions precludes Plaintiffs’ extra-contractual, Insurance Code

claims.

                                             III.
                                   REQUEST FOR DISCLOSURES


          14.      Pursuant to Rule 194, Plaintiffs are requested to disclose the information or

material described in Rule 194 of the Texas Rules of Civil Procedure.

                                               IV.
                                        PRAYER FOR RELIEF


          WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY respectfully prays that Plaintiffs RICHARD and

PATRICIA GREENE take nothing by their suit, that Defendant recover costs, and for such other

and further relief, both at law and in equity, to which UNITED PROPERTY & CASUALTY

INSURANCE COMPANY may be justly entitled.




4841-1534-6604.1                                     3
     Case 4:19-cv-04630 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 19




                                          Respectfully submitted,

                                          LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 / s / Sarah Smith
                                          Sarah R. Smith
                                          Texas Bar No: 24056346
                                          24 Greenway Plaza, Suite 1400
                                          Houston, Texas 77046
                                          Phone: (713) 659-6767
                                          Fax: (713) 759-6830
                                          sarah.smith@lewisbrisbois.com

                                          ATTORNEY FOR DEFENDANT, UNITED
                                          PROPERTY & CASUALTY INSURANCE
                                          COMPANY


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on all
counsel of record by electronic filing, certified mail, and/or facsimile on this 25th day of
November, 2019.

Wayne D. Collins                          Via Eserve
Daniel P. Barton
Barton Law Firm
1201 Shepherd Drive
Houston, Texas 77007
wcollins@bartonlawgroup.com
dbarton@bartonlawgroup.com
Attorneys for Plaintiff

                                                  /s/ Sarah R. Smith
                                                 Sarah R. Smith




4841-1534-6604.1                             4
